By the Court.
This is an action of replevin. The defendant filed a plea in abatement founded on objections to the form and sufficiency of the bond. The court, acting under R. L. c. 190, § 18, ordered that a new bond should be given, which duly was executed, approved and filed. This was authorized whether a plea in abatement or a motion to dismiss was filed. The purpose of the statute is that no action of replevin shall fail by reason of defect in form or substance of the bond provided it was intended in good faith to comply with the law and the defect is remedied by a new bond.

Exceptions overruled.